DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Specification
The abstract of the disclosure is objected to because it is not single sheet of paper.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the specification fails to include the description of all the drawings, such as 2A-2D and 3A-3B.  
Appropriate correction is required.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the applicant teaches a smart card and a method for manufacturing the smart card which includes arranging a fingerprint sensor module in an opening of a carrier layer of the smart card body and arranging a plurality of layers on a first side of the carrier layer to cover the sensing surface of the fingerprint sensor module, forming a plurality of surface structures in the cavity of the smart card, and depositing a liquid hydrophobic material in the cavity to at least partially cover the surface structures, etc. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fisher et al, US Pub. 20180039874, disclose a smart card as value document with a fingerprint sensor. Kiyomoto et al, US Pub. 2012/0049309, disclose a smart card integrated with a fingerprint image sensor and a method of manufacturing the smart card.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876